Citation Nr: 1542167	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability, to include lumbar strain with sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his partner


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This matter was remanded by the Board in May 2013.

In an October 2013 rating decision, the RO granted entitlement to service connection for agoraphobia without a history of panic attacks.  Therefore, that issue is no longer on appeal.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDING OF FACT

The probative, competent evidence does not demonstrate that a current low back disability, to include lumbar strain with sciatica, is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include lumbar strain with sciatica, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A June 2007 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, VA examination report, and lay evidence are associated with the record.  The Veteran underwent VA examination in connection with his claim in September 2013.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony.  The examiner provided opinions as to the clinical findings and an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the AMC substantially complied with the May 2013 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The March 2013 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has a current low back disability which began as a result of a fall during active duty service.

With respect to a current disability, the record reflects that a September 2013 VA examiner diagnosed lumbar strain with sciatica.  As such, the Board finds the Veteran has demonstrated a current disability for service connection purposes.

With respect to an in-service event or injury, the Veteran's service treatment records are silent for any complaints of or treatment for a back injury.  However, the Veteran has consistently and credibly asserted that he slid off of a ladder during a fire drill on active duty while holding a heavy blower.  As such, the Board finds the Veteran has established an in-service event for service connection purposes.

With respect to a nexus between the current disability and the in-service event, the only competent medical opinion of record is the September 2013 VA opinion, which is negative to the Veteran's claim.  Based on a review of the claims file and a physical examination of the Veteran, the examiner opined that the Veteran's lumbar strain with sciatica was less likely than not incurred in or caused by the claimed in-service event.  In support of this opinion, the examiner noted that there were no indications of treatment, special profiles, or medical visits for back pain in the Veteran's service treatment records.  Additionally, the Veteran's May 1992 discharge examination denied back pain.  Further, the examiner pointed to the fact that the Veteran performed labor jobs after separating from the military, and did not appear to seek treatment for back pain until 2004 and 2007.  The examiner found that there was no evidence to relate the Veteran's current symptoms to an incident during active duty.

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses, and has considered the Veteran's lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board notes that the Veteran's statements as to the onset of his low back pain have been inconsistent.  The record demonstrates that when seeking treatment for a work-related low back injury in February 2004, the Veteran indicated that he had no prior history of back problems.  Additionally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the etiology of a low back disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinion of the Veteran as to whether a current disability is related to active duty does not constitute competent medical evidence and lacks probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a low back disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


